DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on November 4, 2019.  Claims 13-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 18-20, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesely (US 2012/0035721).
Concerning claim 13, the Vesely reference teaches a transcatheter temporary valve prosthesis for a blood vessel (Figure 1A; 100) comprising: an expandable support structure having a distal and a proximal end (Figure 7; 130, 150); a valve located at the distal end (Figure 2; 140); a filter (Figure 1A; 130); and a conveyor (Figure 1B; 120), wherein the expandable support structure has a tubular shape when expanded (Figure 7; 130, 150), and wherein the conveyor extends within the expandable support structure from the proximal to the distal end and includes a central passage configured for introducing other devices to the transcatheter temporary valve prosthesis (Figure 1B; 120).
Concerning claim 18, the Vesely reference teaches the prosthesis to claim 13, wherein the valve includes several leaflets (Figure 2; 40).
Concerning claims 19 and 20, the Vesely reference teaches the prosthesis to claim 13, configured for deployment and positioning in an anatomic operating site with the function of supporting blood circulation in case of acute significant aortic valve insufficiency ([¶ 0013], capable of being used during valve procedures, including aortic procedures).
Concerning claim 23, the Vesely reference teaches the prosthesis to claim 13, wherein the valve, the filter, and the conveyor are located within the support structure (Figure 2).
Concerning claim 24, the Vesely reference teaches the prosthesis according to claim 13, wherein the support structure has a conical termination comprising a plurality of tethering struts (Figure 7; 130) that are configured to join an internal catheter (Figure 7; proximal portion of 120 may be interpreted as an internal catheter), wherein the structure is collapsible from the expanded into the compressed state by pulling on the tethering struts (Figure 6; 125, pull wire is capable of being used to collapse the struts if utilized with an outer catheter).
Claim(s) 13-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohn et al. (US 2005/0015112, hereinafter Cohn).
Concerning claim 13, the Cohn reference teaches a transcatheter temporary valve prosthesis for a blood vessel (Figure 1A; 10) comprising: an expandable support structure having a distal and a proximal end (Figure 1C; 3); a valve located at the distal end (Figure 3B; 26); a filter (Figure 1F; 71); and a conveyor (Figure 1C; distal tip of 2), wherein the expandable support structure has a tubular shape when expanded (Figure 1C; 3), and wherein the conveyor extends within the expandable support structure from the proximal to the distal end and includes a central passage configured for introducing other devices to the transcatheter temporary valve prosthesis (Figure 1C; distal tip of 2).
Concerning claim 14, the Cohn reference teaches the prosthesis according to claim 13, wherein the filter and the conveyor are combined to form a single element (Figure 1F; the device with all its elements, including the conveyor and filter may be interpreted as being a single element).
Concerning 15, the Cohn reference teaches the prosthesis according to claim 13, wherein the filter may be located against an outer or inner wall of the support structure ([¶ 0081]).
Concerning claim 16, the Cohn reference teaches the prosthesis according to claim 13, wherein the conveyor includes a funnel portion located at the proximal end (Figure 1A; proximal hub of 2 includes funnel shaped end) and a tubular part located at the distal end (Figure 1C; distal tip of 2 is tubular).
Concerning claim 22, the Cohn reference teaches the prosthesis according to claim 13, further comprising two coronary artery deflectors configured for placement in front of the coronary ostia, preventing debris embolization into the coronary arteries (Figure 1B; 70 | [¶ 0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (US 2005/0015112, hereinafter Cohn) in view of Jimenez et al. (US 2015/0342602, hereinafter Jimenez).
Concerning claim 17, the Cohn reference teaches the prosthesis according to claim 13, wherein the conveyor includes a bi-directional normally closed valve, configured to be crossed on demand to perform as a leak-free introducer for other devices ([¶ 0082]), but it does not specifically teach said valve being at the distal end.
However, the Jimenez reference teaches a conveyor for allowing access into the heart, therein being in the same field of endeavor as the Cohn reference, wherein the Jimenez teaches that said conveyor may include a flexible valve or self-sealing membrane to provide re-access, wherein said valve is positioned at the distal tip of the conveyor ([¶ 0154]).
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2012/0035721) in view of Krahbichler (US 2015/0202038).
Concerning claim 21, the Vesely reference teaches the prosthesis according to claim 13, but does not specifically teach an epiaortic vessel deflector configured for placement along the epiaortic vessels for preventing debris into them.
However, the Krahbichler reference teaches a device for delivery of medical devices to a cardiac valve, therein being in the same field of endeavor as the Vesely reference, wherein the reference further teaches an epiaortic vessel deflector configured for placement along the epiaortic vessels for preventing debris into them (Figure 4B; 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the prosthesis of the Vesely reference include the epiaortic vessel deflector of the Krahbichler reference to provide an embolic protection unit for the epiaortic vessels and also to provide stabilization and anchoring of the prosthesis within the aortic arch (Krahbichler; [¶ 0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The O’Donnell et al. reference (US 2015/0342717), the Jenson et al. reference (US 2008/0269877), and the Strecter reference (US 2002/0095116) teach devices that act as temporary valves during a valve .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/8/2021